        Case 1:14-md-02542-VSB-SLC Document 936 Filed 05/05/20 Page 1 of 12



                      UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF NEW YORK
––––––––––––––––––––––––––––––––––––––– x
                                            :   Case No. 1:14-md-02542 (VSB) (SLC)
In re: Keurig Green Mountain Single-Serve   :
Coffee Antitrust Litigation                 :   MDL No. 2542
                                            :
                                            :   Hon. Vernon S. Broderick
This document concerns all related actions. :   Hon. Sarah L. Cave
                                            :
                                            :   ORAL ARGUMENT REQUESTED
––––––––––––––––––––––––––––––––––––––– x



             PLAINTIFFS’ REPLY MEMORANDUM OF LAW IN SUPPORT OF
             OBJECTIONS TO MAGISTRATE JUDGE’S DISCOVERY ORDER
      Case 1:14-md-02542-VSB-SLC Document 936 Filed 05/05/20 Page 2 of 12



                                              INTRODUCTION

         Sagentia advances no real argument or reasoning to justify overcoming the First

Amendment or common-law presumptions of access to the statement in question, which reads:



                                                                          (hereinafter, the “Statement”). See

ECF No. 896-1, Ex. A to Plaintiffs’ Memo. of Law in Support of Objs. 1 Sagentia cannot do so,

because as detailed at length in Plaintiffs’ Memorandum of Law, the Statement is simply not

protectable.

         There has never been any defensible basis for Sagentia’s position (or the Court’s ultimate

decision, see ECF No. 720 (hereinafter, the “Order”)) that the Statement is somehow “sensitive

commercial” information warranting protection. The Statement is, in fact, a                                      ’s 2

corroboration of a central allegation in this case—that Defendant Keurig Green Mountain’s

(“Keurig”) work on the “Squid” ink project, which was designed to unlawfully keep competitor

cups from working in the then-planned Keurig 2.0 brewer,                                                  . Indeed,

the Statement is simply not sensitive commercial information, as Sagentia claims—it is an alleged

                 ’s                                                           .

         In noting the absence of protectable information, both the words of the Statement as well

as its place in the context of this case are critical to consider—the Statement shows Sagentia’s

                                                                                       , and (in context with the

other emails in the document) that Keurig knew this and had even included an attorney in the



1
  The Statement is included in Exhibit A to Plaintiffs’ Memorandum of Law in Support of its Objections. It is a
document produced by Sagentia that was also filed in connection with Plaintiffs’ motion to compel discovery of Mike
Degnan. The document was attached to that motion to compel as Exhibit J. See ECF Nos. 706; 706-10.
2
  Sagentia protests that they are not a co-conspirator because “Keurig never adopted the technology or processes that
Sagentia evaluated on Keurig’s behalf.” But a co-conspirator to a bank robbery is no less so just because the holdup
man decides to use a different model gun than the one discussed in the planning meeting.
      Case 1:14-md-02542-VSB-SLC Document 936 Filed 05/05/20 Page 3 of 12



Keurig-Sagentia meetings in an attempt to use a purported attorney-client privilege to keep the

information a secret. See ECF No. 896-1, Ex. A. This strikes at the heart of one of Plaintiffs’

claims in this case—that Keurig redesigned its K-Cup brewers to lock out competitors’ single-

serve cups by using taggant ink technology.

         Sagentia did not provide a basis for protecting the Statement in the first instance and it fails

to provide any in its opposition. It instead responds with the same rote, insignificant, and

insufficient buzzwords (see, e.g., “impressions and strategy,” “customer relationship,” “internal

view,” ECF No. 920 at 9-10) without ever explaining how the Statement qualifies as any of those

things (it does not) or how publication of the Statement would cause Sagentia any harm, let alone

the “substantial probability of harm to a compelling interest” that is required to overcome the

presumption of public access. 3

         Further, even if the Statement could have been considered “sensitive commercial”

information in 2012 when it was made, it is not now—it has been eight years since the Statement

was made and more than five years since Sagentia and Keurig last worked with each other.

Sagentia does not even attempt to provide a reason why this stale, non-commercial

                                                     would cause Sagentia any harm. Publication of the

Statement may cause embarrassment to Sagentia or Keurig, but that is not a valid legal reason to

cast aside the presumption in favor of public access to this non-confidential information.

         Sagentia’s waiver argument does not save its position; Plaintiffs’ arguments merely expand

on arguments properly preserved in the joint letter motion. See ECF No. 715.




3
 Sagentia’s opposition also, in contradictory fashion, relies almost exclusively on Judge Cave’s opinion on Plaintiffs’
motion for reconsideration of the original decision, while at the same time acknowledging that “Plaintiffs expressly
object to solely the January Order” (Judge Cave’s original order improperly granting Sagentia’s request to seal) (the
“Order”). See ECF No. 920 at 5 (emphasis in original).


                                                          2
     Case 1:14-md-02542-VSB-SLC Document 936 Filed 05/05/20 Page 4 of 12



        Accordingly, and as detailed further below, the Order should be reversed because there is

no valid basis to protect the Statement and the Order erroneously granted Sagentia’s request to

protect it.

                                                ARGUMENT

I.      Sagentia Failed to Satisfy its Burden to Justify Restricting Public Access to the
        Statement

        As a threshold matter, Sagentia does not even mention the common-law right of access,

much less put forth any argument suggesting that it has been overcome, and Sagentia does not

seriously contend that the First Amendment presumption of access does not apply or has been

overcome. Instead, as is typical throughout its response, Sagentia solely relies on the motion for

reconsideration decision by Judge Cave addressing different arguments in a different posture. 4

        The Statement, contained in an email that was filed as an exhibit to a motion to compel, is

a judicial document as a matter of law. The court in Royal Park Investments SA/NV v. Deutsche

Bank National Trust Company held,

                [w]here, as here, the disputed documents are filed in support of or in
        opposition to a discovery motion other than a motion as to discoverability or
        confidentiality of the disputed documents themselves, they are properly deemed
        ‘judicial documents,’ requiring the court to balance the public access presumption
        against the competing considerations identified by the party seeking to seal them.

No. 14-CV-04394 (AJN)(BCM), 2016 WL 7188795, at *1-2 (S.D.N.Y. Dec. 7, 2016) (citation

omitted) (emphasis in original); see also In re Omnicom Grp., Inc. Sec. Litig., No. 02 CIV. 4483

(RCC)(MHD), 2006 WL 3016311, at *2 (S.D.N.Y. Oct. 23, 2006) (documents filed in support of

motion to compel are judicial documents).




4
 Sagentia does so by mischaracterizing Judge Cave’s language—Judge Cave did not say Plaintiffs’ argument that the
First Amendment presumption applies is “meritless,” as Sagentia claims. Moreover, Judge Cave never discussed
whether the presumption applies but instead suggested, without deciding, that the Statement “may not” be a judicial
document. See ECF No. 920 at 11. As set forth herein, this suggestion is wrong as a matter of law.


                                                        3
     Case 1:14-md-02542-VSB-SLC Document 936 Filed 05/05/20 Page 5 of 12



       Because it is a judicial document that is necessary to understand the merits of the

proceeding on the motion to compel, and because it directly weighed on the outcome of the motion

to compel discovery of Mike Degnan (to which the email containing the Statement was an exhibit),

both the common-law right of access and First Amendment presumption of access attach. See

ECF No. 896 at 8-9; In re Omnicom Grp., Inc. Sec. Litig., 2006 WL 3016311, at *2 (finding First

Amendment right of access extends to motions to compel). Sagentia is simply wrong that the

document in which the Statement appears is not relevant to the performance of the judicial

function. See ECF No. 920 at 11. Rather, the Statement and the rest of the document tend to

support the use by Keurig of the presence of counsel to attempt to shield

         thus directly weighing on the outcome of the motion to compel Mr. Degnan’s discovery,

who Keurig has never denied was in attendance at that meeting.

       Under the law, once either the common-law presumption or First Amendment presumption

in favor of public access attaches, the Court must conduct a balancing test to determine whether

the presumption properly can be overcome by competing considerations (in the context of the

common-law presumption) or “a substantial probability of harm to a compelling interest” (in the

context of the First Amendment right) that justify keeping the information from the public. See

ECF No. 896 at 7. It is Sagentia’s burden to overcome the presumption of access, and Sagentia

has never come close to meeting that burden. See In re Document Techs. Litig., 282 F. Supp. 3d

743, 747 (S.D.N.Y. 2017) (under either common law or First Amendment analysis, party seeking

protection of information has burden to establish disclosure of such information “would cause . . .

clearly defined and serious harm”).

       Indeed, in its response, Sagentia again relies on the same rote, insignificant, and insufficient

buzzwords without providing any support for the notion that the Statement is confidential.




                                                  4
     Case 1:14-md-02542-VSB-SLC Document 936 Filed 05/05/20 Page 6 of 12



Sagentia claims that the Statement contains “confidential impressions and strategy” with respect

to a “customer relationship,” and argues that the Statement reflects the “internal view of the nature

of the relationship” and Sagentia’s “considerations for how to conduct that relationship.” See ECF

No. 920 at 9-10.

       But as with all of Sagentia’s failed attempts at explaining how the Statement warrants

protection under the law, Sagentia’s superficial phrases do not satisfy Sagentia’s burden to

overcome the First Amendment or common-law presumptions of access. Moreover, and in any

event, Sagentia’s attempted characterization of the Statement using those empty phrases is simply

wrong. The Statement says:

                                                                                                This

Statement reveals nothing confidential, no strategy, and no facts relating to the “nature” of the

Sagentia-Keurig relationship or “considerations for how to conduct that relationship.”

       Notably, nowhere does Sagentia suggest in its response how it would be harmed at all by

public disclosure of the Statement, much less with any level of specificity that is required to

overcome the applicable presumptions. See ECF No. 896 at 7-8 (citing In re Document Techs.

Litig., 282 F. Supp. 3d at 747 (party seeking to block disclosure has burden to establish disclosure

“would cause . . . clearly defined and serious harm”)). The Statement is simply embarrassing to

Sagentia (because it references a then-client’s               ), but that is not a valid ground for

protecting otherwise non-confidential information. See ECF No. 896 at 15.

       Finally, Sagentia does not put forth any argument to counter the fact that this Statement is

stale (eight years having passed since the Statement was made), which further underscores that

Sagentia would suffer no harm from its disclosure. Sagentia cites a case for the proposition that

“old business information is not necessarily harmless” and that “old data could indeed be used for




                                                  5
      Case 1:14-md-02542-VSB-SLC Document 936 Filed 05/05/20 Page 7 of 12



competitive purposes,” but Sagentia fails to tell the Court that the “data” at issue in that case was

proprietary pricing and market performance and market plan data of the defendant, and that the

defendant there properly set out the precise harm that it would face if the information was publicly

disclosed. See Grand River Enters. Six Nations, Ltd. v. King, No. 02 CIV 5068(JFK), 2009 WL

222160, at *1-3 (S.D.N.Y. Jan. 30, 2009). Simply put, the disclosure of this type of data clearly

had the capacity to be potentially harmful to the defendant, as the court in Grand River

recognized—“even if historical they remain competitively sensitive.” Id. at 4. It is unreasonable

to suggest that the Statement is at all similar to this type of data—the Statement contains no data,

no information about Sagentia’s business, no proprietary material, and is not even properly

considered “commercial.” And Sagentia has never attempted to explain with any level of

specificity the type of harm that it would face if the Statement were made public.5

         In short, Sagentia has failed to overcome the applicable presumptions of public access to

the Statement because Sagentia has not provided any detail to explain why the Statement contains

protectable information or how Sagentia would be harmed by disclosure.

II.      The Order is Contrary to Law Because it Failed to Make Specific Findings or
         Conduct Balancing as Required

         In its response, Sagentia does not dispute that the Order failed to make any “specific, on

the record findings . . . demonstrating that closure is essential to preserve higher values and is

narrowly tailored to serve that interest.” See Lugosch v. Pyramid Co., 435 F.3d 110, 120 (2d Cir.

2006) (citation and internal quotation marks omitted).                    Indeed, under a First Amendment

presumption analysis, even “[b]road and general findings by the trial court” are insufficient “to


5
  Even Judge Cave’s order on the motion for reconsideration, on which Sagentia appears to rely once again, says
nothing of any harm Sagentia might face if the material was disclosed. See ECF No. 920 at 10-11. The order instead
discusses entirely inapposite considerations to the analysis, like “engag[ing] in good faith efforts to meet and confer”
and “incur[ring] . . . expense of responding . . . .” Respectfully, these considerations, to the extent they should ever
be considered, have no place in an analysis of whether the Statement’s disclosure would harm Sagentia in any legally
cognizable way.


                                                           6
       Case 1:14-md-02542-VSB-SLC Document 936 Filed 05/05/20 Page 8 of 12



justify closure,” but here, no findings were made to justify sealing. See ECF No. 720. The Order

states only this with respect to Sagentia: “The Letter-Motion at ECF No. 715 to seal the documents

filed at ECF No. 706 is GRANTED in part and DENIED in part. The parties are directed to refile

the documents at ECF No. 706 with Keurig’s and Sagentia’s proposed redactions described in ECF

No. 715.” See ECF No. 720.

        Sagentia likewise does not dispute that the Order did not contain any discussion of the

weight of the presumption to be considered under the common-law analysis or perform any

balancing of “competing considerations,” as required. See Lugosch, 435 F.3d at 120-21 (citation

and internal quotation marks omitted).

        In short, Sagentia does not dispute that the court below failed to make specific findings

regarding any justification for overcoming the First Amendment presumption, nor does Sagentia

dispute that the court failed to determine, under the common-law analysis, the weight of the

presumption that should attach or to perform any required balancing. See id. The Order is contrary

to established Second Circuit law, and the Order should be reversed on this ground.

III.    Plaintiffs’ Arguments Are Not Waived

        Plaintiffs have not waived these arguments. Though Sagentia ignores this, Plaintiffs in fact

argued that Sagentia’s statement was not confidential under the governing Protective Order in this

case (as it is not “proprietary business, commercial, research, personnel, process, product or

financial information”). See ECF No. 715 at 3-5. And Plaintiffs argued that, although the

statement may be embarrassing, that is not enough to warrant protecting it as confidential. See id.

Additionally, Sagentia ignores that Plaintiffs expressly included their arguments for denying

Keurig’s request to seal by referring to Section III.A. of the joint letter motion, which included

Plaintiffs’ citations to case law and the reasons why the Statement should not be sealed—namely,

that it is not “proprietary business, commercial, research, personnel, process, product or financial


                                                 7
     Case 1:14-md-02542-VSB-SLC Document 936 Filed 05/05/20 Page 9 of 12



information . . . ,” and that sealing is only sought for the insufficient reason that it may be

embarrassing. Id. at 4.

       In short, Plaintiffs properly preserved their arguments by making clear that the Statement

simply does not contain any information that is appropriate for sealing, that suffering

embarrassment was insufficient to warrant sealing, and that there was generally no basis for sealing

the Statement.

                                         CONCLUSION

       For all the reasons stated above and in Plaintiffs’ Memorandum of Law, Plaintiffs request

that the Court reverse the Order made in ECF No. 720.

 Dated:   New York, New York                         Respectfully Submitted,
          May 5, 2020

                                              By:    /s/ Aldo A. Badini

                                                     Aldo A. Badini
                                                     abadini@winston.com
                                                     Susannah P. Torpey
                                                     storpey@winston.com
                                                     Kelli L. Lanski
                                                     klanski@winston.com
                                                     WINSTON & STRAWN LLP
                                                     200 Park Avenue
                                                     New York, NY 10166-4193
                                                     (212) 294-6700
                                                     (212) 294-4700 (fax)

                                                     Dan K. Webb
                                                     dwebb@winston.com
                                                     WINSTON & STRAWN LLP
                                                     35 West Wacker Drive
                                                     Chicago, IL 60601-9703
                                                     (312) 558-5600

                                                     Diana L. Hughes
                                                     dhughes@winston.com
                                                     WINSTON & STRAWN LLP
                                                     333 South Grand Avenue



                                                 8
Case 1:14-md-02542-VSB-SLC Document 936 Filed 05/05/20 Page 10 of 12



                                     Los Angeles, CA 90071
                                     (213) 615-1700

                                     Counsel for Plaintiffs TreeHouse
                                     Foods, Inc., Bay Valley Foods, LLC
                                     and Sturm Foods, Inc.


                                     Dan Johnson
                                     dan@danjohnsonlawgroup.com
                                     Mario Moore
                                     mario@danjohnsonlawgroup.com
                                     DAN JOHNSON LAW GROUP, LLP
                                     400 Oyster Point Blvd., Ste. 321
                                     South San Francisco, CA 94080
                                     (415) 604-4500

                                     Counsel for Plaintiffs
                                     JBR, Inc. d/b/a/ Rogers Family Company


                                     Robert Kaplan
                                     rkaplan@kaplanfox.com
                                     Hae Sung Nam
                                     hnam@kaplanfox.com
                                     Jason Uris
                                     juris@kaplanfox.com
                                     KAPLAN FOX & KILSHEIMER LLP
                                     850 Third Avenue
                                     New York, New York 10022
                                     (212) 687-1980
                                     (212) 687-7714 (fax)

                                     Matthew A. Pearson
                                     mapearson@pswlaw.com
                                     Alexander L. Simon
                                     asimon@pswlaw.com
                                     PEARSON, SIMON & WARSHAW, LLP
                                     15165 Ventura Boulevard, Suite 400
                                     Sherman Oaks, CA 91403
                                     (818) 788-8300
                                     (818) 788-8104 (fax)

                                     Bruce L. Simon
                                     bsimon@pswlaw.com
                                     PEARSON, SIMON & WARSHAW, LLP



                                 9
Case 1:14-md-02542-VSB-SLC Document 936 Filed 05/05/20 Page 11 of 12



                                      350 Sansome Street, Suite 680
                                      San Francisco, California 94104
                                      (415) 400-7703
                                      (415) 433-9008 (fax)

                                      Fred T. Isquith
                                      Thomas H. Burt
                                      WOLF HALDENSTEIN ADLER
                                      FREEMAN & HERZ LLP
                                      270 Madison Avenue
                                      New York, New York 10016

                                      Counsel for Indirect Purchaser Plaintiffs


                                      William Reiss
                                      David B. Rochelson
                                      399 Park Avenue, Suite 3600
                                      New York, NY 10022
                                      (212) 980-7400
                                      wreiss@robinskaplan.com
                                      drochelson@robinskaplan.com

                                      Michael M. Buchman
                                      Michelle C. Clerkin
                                      MOTLEY RICE LLC
                                      777 Third Avenue, 27th Floor
                                      New York, NY 10017
                                      (212) 577-0050
                                      mbuchman@motleyrice.com
                                      mclerkin@motleyrice.com

                                      Robert G. Eisler
                                      Deborah Elman
                                      GRANT & EISENHOFER P.A.
                                      485 Lexington Avenue, 29th Floor
                                      New York, NY 10017
                                      (646) 722-8500
                                      reisler@gelaw.com
                                      delman@gelaw.com

                                      Counsel for Direct Purchaser Plaintiffs and
                                      Interim Co-Lead Counsel for the Proposed
                                      Direct Purchaser Plaintiff Class




                                 10
Case 1:14-md-02542-VSB-SLC Document 936 Filed 05/05/20 Page 12 of 12



                                      Steven L. Penaro
                                      ALSTON & BIRD LLP
                                      90 Park Avenue
                                      15th Floor
                                      New York, NY 10016-1387
                                      Phone: 212-210-9400
                                      Fax: 212-210-9444
                                      steve.penaro@alston.com

                                      James C. Grant
                                      Valarie C. Williams
                                      B. Parker Miller
                                      Alexander G. Brown
                                      ALSTON & BIRD LLP
                                      1201 West Peachtree Street
                                      Atlanta, GA 30309
                                      Phone: 404-881-7000
                                      Fax: 404-881-7777
                                      jim.grant@alston.com
                                      parker.miller@alston.com
                                      valarie.williams@alston.com
                                      alex.brown@alston.com

                                      Counsel for Plaintiff McLane Company,
                                      Inc.




                                 11
